                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK J. SIMS,                                 Case No. 19-cv-05445-SI
                                   8                   Plaintiff,
                                                                                          ORDER EXTENDING DEADLINE
                                   9             v.
                                                                                          Re: Dkt. No. 11
                                  10     RALPH DIAZ, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of the deadline to file his amended complaint is

                                  14   GRANTED. Docket No. 11. Plaintiff must file his amended complaint no later than December 6,

                                  15   2019. No further extensions of this deadline should be expected.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 28, 2019

                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
